Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/13/2021, with respect to the previous 112(b) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(b) rejection of claim 1 has been withdrawn. 

Applicant's arguments filed 9/13/2021 regarding the previous 103 rejection under modified Yokoyama have been fully considered but they are not persuasive.

Applicant argues amended claim 1 overcomes modified Yokoyama.  In particular, Applicant argues and that Nagai applies to Yokoyama’s rinsing liquid spray step S4, but not Yokoyama’s cleaning liquid spraying step S3.   
Examiner respectfully disagrees.  Examiner agrees with Applicant regarding the previously applied interpretation, but Examiner has concerns regarding water reading on “cleaning solution”.  While Applicant does disclose the cleaning solution as being chlorofluorocarbon solvent, hydrocarbon solvent, or chlorinated solvent, there is no special definition applied and water can read on a cleaning solution under broadest reasonable interpretation.  Repetition of Yokoyama’s rinsing liquid spray step S4 (e.g. either repeat the entire method, or S3 & S4 for cleaning/rinsing, or just S4 for rinsing) would appear to read on the claimed limitation.  The first iteration of S4 reads on the first application of DIW, the second .  

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites “stopping supplying the DIW” on line 9.  This should be “stopping the flowing of the DIW” to be consistent with line 4.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  “flowing the DIW” on line 16 should indicate this is occurring a second time/again.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the low rotation speed and the high rotation speed are determined based on various parameters of the cleaning solution.  Examiner identified: 1) support for Applicant appearing to 

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites determining a low rotation speed and a high rotation speed based on the cleaning solution..
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as the Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1 & 3  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (JP 2005349301) in view of Nagai et al. (US 20020197853, “Nagai”).  Examiner has provided a machine translation of Yokoyama.
Yokoyama teaches a washing device comprising the following of claim 1 except where underlined:

For Claim 1:
A method for cleaning flip chip assemblies comprising: 
loading at least one flip chip to one or more flip chip carriers held by a chuck assembly (see Figures 1-4, stage 18, semiconductor package 20, stage heater 22, large stage 40, small stages 46.  Machine translation, [0002]).  Semiconductor package 20 reads on the flip chip.  The various stages of the embodiments (stage 18, large stage 40, or small stages 46) can read on the flip chip carrier.  The stage heater 22 can read on the chuck assembly; 
performing a cleaning process to clean the at least one flip chip, the cleaning process comprising:
flowing de-ionized water (DIW), wherein the DIW spins into the flip chip (see Figures 1 & 3, rinse liquid nozzle 16, rinse liquid spraying step S4.  Machine translation, [0032]-[0035]).  Refer to rinse liquid spraying step S4);
stopping supplying the DIW (see Figures 1 & 3, rinse liquid nozzle 16, rinse liquid spraying step S4.  Machine translation, [0032]-[0035]).  Refer to rinse liquid spraying step S4).  The expectation is that once the rinse liquid spraying step is completed, the supply of pure water will stop;
supplying a cleaning solution while rotating the chuck assembly at a low rotation speed, wherein the cleaning solution has a liquid density ρ and a surface tension coefficient σ;
continuously supplying the cleaning solution while rotating the chuck assembly at a high rotation speed; and 
flowing the DIW, wherein the DIW spins into the flip chip;
wherein the low rotation speed and the high rotation speed is based upon a length B of the at least one flip chip, a width A of the at least one flip chip, a radius r of position of the one or more flip chip carriers on the chuck assembly, a space h between two chip bond pads of the at least one flip chip, a chuck spin time during the rotating step, the liquid density of the cleaning solution, and the liquid surface tension coefficient of the cleaning solution;
said low rotation speed Nl is in a range less than 60x(2σ/ρhAr+2B/rt2)1/2/2π;
said high rotation speed Nh is in a range higher than 60x(2σ/ρhAr+2B/rt2)1/2/2π.

Yokoyama teaches two different rotation speeds (see machine translation, [0023]), but it may be argued whether Yokoyama teaches alternating between the speeds.  Additionally, Yokoyama does not teach the speed being based on the parameters based on the cleaning solution as recited in claim 1.
Nagai however, teaches cleaning a substrate by alternating rotating at lower speeds and high speeds when water is applied to increase efficiency with which cleaning solution is replaced with water and reduce the time for rinsing (see Nagai’s Figures 4, 11a-11b.  [0019], [0028], [0031], [0043], [0046], [0083], [0099], [0115]).  Examiner compares how Yokoyama teaches a rinsing liquid spraying step S4 (see Yokoyama’s machine translation, [0035]).   
Examiner notes that while Nagai does not explicitly teach the parameters recited in claim 1, Examiner considers one of ordinary skill in the art would understand that Nagai attributes centrifugal forces to the high speed rotation but not to the low speed rotation.  Examiner equates Nagai as teaching Applicant’s claimed speed ranges as being a low speed not producing centrifugal force, and a high speed producing centrifugal force (see Applicant’s specification, [0017]-[0024]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yokoyama and more particularly for the low speed for wetting and a high speed generating centrifugal force as taught by Nagai so as to increase efficiency with which cleaning solution is replaced with water and reduce the time for rinsing.  

Modified Yokoyama teaches one application of DIW/cleaning solution (see arguments above regarding DIW or pure water reading on the broadly-claimed cleaning solution).  
Examiner however, considers this to be repetition/additional iterations of Yokoyama’s rinse liquid spraying step S4 (e.g. either repeat the entire method, or S3 & S4 for repeat cleaning/rinsing, or just S4 for repeat rinsing) (see MPEP 2144.04, “Duplication of Parts”).  The first iteration of S4 reads on the first application of DIW, the second iteration reads on the cleaning solution associated steps of low speed and high speed rotation, and third iteration reads on the second application of DIW.  One of ordinary skill in the art would be motivated to repeat cleaning/rinsing for additional cleaning/rinsing effects.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yokoyama and more particularly to perform multiple iterations Yokoyama’s rinse liquid spray step S4 because said modification is an obvious duplication of parts/steps resulting in additional cleaning/rinsing effect.  

Modified Yokoyama teaches claim 1.
Modified Yokoyama also teaches the following:

For Claim 3:
The method of claim 1, further comprising: 
blowing a gas or a vapor via spray nozzles for drying the at least one flip chip (see machine translation, [0025], [0036].  Refer to “injecting drying gas”).  The drying gas nozzles would be supplied/fed with drying gas as well.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (JP 2005349301) in view of Nagai et al. (US 20020197853, “Nagai”) as applied to claim 1 above, and further in view of Uehara et al. (JPH1041263, “Uehara”).  
Modified Yokoyama teaches claim 1.
Modified Yokoyoma does not teach the following:

For Claim 2:
The method of claim 1, further comprising: 
applying ultrasonic or megasonic energy to the at least one flip chip during the cleaning process.

Examiner however, considers megasonic/ ultrasonic nozzles as well-practiced in the semiconductor arts, said nozzles imparting vibrations along with cleaning fluid to assist in removing particulates, and refers to Uehara (see Uehara's Figure , wafer 2, megasonic nozzle 8, transducer 9.  machine translation, [0010]-[0011]).  Modifying Yokoyama's nozzles 14 or 16 to be megasonic/ultrasonic would predictably offer the benefit of imparting vibrations so as to help remove particulates (e.g. dirt, dust, metal contaminants, etc.) from the substrate.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yokoyama and more particularly for nozzles 14 and/or 16 to be megasonic/ultrasonic nozzles as taught by Uehara so as to impart vibrations to the applied cleaning/rinsing fluid and assist in the removal of particulates from the wafer.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (JP 2005349301) in view of Nagai et al. (US 20020197853, “Nagai”) as applied to claim 1 above, and further in view of Golan et al. (US 20130050468, “Golan”).
Modified Yokoyama teaches claim 1.
Modified Yokoyama does not teach the following:

For Claim 4:
The method of claim 1, wherein the one or more flip chip carriers are held by a loading plate, the method further comprising: 
placing the loading plate into a cassette; and 
transferring the loading plate from the cassette to the chuck assembly.

Examiner however, considers one of ordinary skill in the art would understand that transporting a stage/tray supporting multiple semiconductor devices would improve transfer throughput by transferring multiple semiconductors devices simultaneously rather than one at a time.  This would require making Yokoyama’s stage 18 as separable/portable (see MPEP 2144.04, “Making Separable”, “Making Portable”).  To further support this, Examiner refers to Golan, who teaches an inspection system for wafers which mounting multiple wafers onto a multi wafer support device which can be loaded/unloaded from a cassette so as to reduce load/unload overhead over the multiple wafers (see Golan’s Figures 6-7, cassette 20, multi wafer tray 110, end effector 170. [0032], [0063]).  Examiner interprets the lower portion of Golan’s end effector 170 as an example of a loading plate, such that a robot/arm/manipulator/end effector either shaped like a plate or having a plate support element can read on the loading plate.  The use of an end effector/arm and cassette are well-practiced in the semiconductor processing art (e.g. end effector for automated transfer between chambers, and cassette for storage).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yokoyama and more particularly for stage 18 to be made separable/portable so as to reduce load/unload overhead as taught by Golan.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718